     Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 1 of 10




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE COMPLAINT OF   *                       CIVIL ACTION NO.: 2:19-cv-10870
M/V CANDY STORE, L.L.C., AS OWNER,  *
CANDY FLEET, L.L.C. AS OPERATOR AND *                       JUDGE WENDY B. VITTER
OWNER PRO HAC VICE, AND M/V CANDY   *
STORE, IN REM FOR EXONERATION FROM *                        MAGISTRATE JUDGE
OR LIMITATION OF LIABILITY          *                       JANICE VAN MEERVELD
*****************************

                              ANSWER AND CLAIM OF
                          DIAMOND SERVICES CORPORATION

       NOW INTO COURT, through undersigned counsel, comes Diamond Services

Corporation (herein referred to as “Claimant” and/or “Diamond”), and in answer to the Complaint

for Exoneration from or Limitation of Liability (the “Complaint”) on behalf of M/V CANDY

STORE, L.L.C., as owner, Candy Fleet, L.L.C. as operator and owner pro hac vice, and M/V

CANDY STORE, in rem (collectively herein referred to as “Candy Fleet” and/or “Petitioners”),

respectfully represent:

                                       FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                     SECOND DEFENSE

       Answering separately the allegations of the Complaint, Diamond states as follows:

                                                I.

       The truth of the allegations of fact contained in Article 1 of the Complaint require no

answer of this defendant; however, should an answer be required, the allegations contained therein

are denied.
      Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 2 of 10



                                                   II.

        The truth of the allegations of fact contained in Article 2 of the Complaint require no

answer of this defendant; however, should an answer be required, the allegations contained therein

are denied.

                                                  III.

        The truth of the allegations of fact contained in Article 3 of the Complaint require no

answer of this defendant; however, should an answer be required, the allegations contained therein

are denied.

                                                  IV.

        The truth of the allegations of fact contained in Article 4 of the Complaint require no

answer of this defendant; however, should an answer be required, the allegations contained therein

are denied.

                                                  V.

        The truth of the allegations of fact contained in Article 5 of the Complaint require no

answer of this defendant; however, should an answer be required, the allegations contained therein

are denied.

                                                  VI.

        The allegations contained in Article 6 of the Complaint are admitted.

                                                 VII.

        The truth of the allegations of fact contained in Article 7 of the Complaint are admitted.

                                                 VIII.

        The truth of the allegations of fact contained in Article 8 of the Complaint is denied for

lack of sufficient information to justify a belief therein.



                                                   2
      Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 3 of 10




                                                  IX.

        The truth of the allegations of fact contained in Article 9 of the Complaint is denied.

                                                  X.

        The truth of the allegations of fact contained in Article 10 of the Complaint is denied.

                                                  XI.

        The truth of the allegations of fact contained in Article 11 of the Complaint is denied.

                                                 XII.

        The truth of the allegations of fact contained in Article 12 of the Complaint state legal

conclusions requiring no answer of this defendant; however, should an answer be required, the

allegations contained therein are denied.

                                                 XIII.

        The truth of the allegations of fact contained in Article 13 of the Complaint is denied.

                                                 XIV.

        The allegations contained in Article 14 of the Complaint require no answer of this

defendant; however, should an answer be required, the allegations contained therein are denied.

                                                 XV.

        The allegations contained in Article 15 of the Complaint state legal conclusions requiring

no answer of Claimant; however, should an answer be required, the allegations contained therein

are denied for lack of sufficient information to justify a belief therein.

                                                 XVI.

        The truth of the allegations of fact contained in Article 16 of the Complaint is denied for

lack of sufficient information to justify a belief therein.



                                                   3
      Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 4 of 10




                                                XVII.

        The allegations contained in Article 17 of the Complaint require no answer of this

Claimant; however, should an answer be required, the allegations contained therein are denied.

                                                XVIII.

        The truth of the allegations of fact contained in Article 18 of the Complaint is denied for

lack of sufficient information to justify a belief therein.

                                                 XIX.

        The allegations contained in Article 19 of the Complaint is denied for lack of sufficient

information to justify a belief therein.

                                                 XX.

        The truth of the allegations of fact contained in Article 20 of the Complaint is denied for

lack of sufficient information to justify a belief therein.

                                                 XXI.

        The allegations contained in Article 21 of the Complaint state legal conclusions requiring

no answer of Claimant; however, should an answer be required, the allegations contained therein

are denied for lack of sufficient information to justify a belief therein.

                                           THIRD DEFENSE

        Any allegations contained in any unnumbered, prefatory, ancillary or conclusory

paragraphs or articles of the Complaint are categorically denied.




                                                   4
      Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 5 of 10



                                       FOURTH DEFENSE

       Claimant denies that Petitioners sustained any damage as alleged in the Complaint;

however, should it be found that Petitioners were damaged under the circumstances outlined in the

Complaint, which is denied, Claimant shows that such damage or damages were caused by the

Petitioners’ sole fault and/or negligence and/or inattention and/or omissions, which contributory

or comparative negligence and comparative fault of Petitioners, is specifically pled as a complete

and total bar to, or in diminution of, any recovery by Petitioners in this action. It is specifically

denied that Claimant was negligent in any way, or in any way caused or contributed to any damages

allegedly sustained by Petitioners in this action.

                                        FIFTH DEFENSE

       Claimant denies that Petitioners sustained any damage as alleged in the Complaint;

however, should it be found that Petitioners were injured under the circumstances outlined in the

Complaint, which is denied, Claimant affirmatively shows that Petitioners’ damage or damages

were caused solely and completely by persons, parties, or entities for whom Claimant is not legally

responsible.

                                        SIXTH DEFENSE

       Claimant denies that Petitioners sustained any damage as alleged in the Complaint,

however, should it be found that Petitioners were injured under the circumstances outlined in the

Complaint, which is denied, Claimant affirmatively shows that Petitioners’ damage or damages

were caused by an unavoidable accident for which Claimant cannot be held legally responsible.

                                      SEVENTH DEFENSE

       Claimant denies that Petitioners sustained any damage as alleged in the Complaint;

however, should it be found that Petitioners were damaged under the circumstances outlined in the



                                                     5
      Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 6 of 10



Complaint, which is denied, Claimant shows that Petitioners failed to exercise reasonable care and

diligence to prevent avoidable consequences of their damages, resulting in a failure to mitigate

their damages, which failure on the part of Petitioners is specifically plead as a complete and total

bar to, or in diminution of, any recovery by Petitioners in this action.

                                         EIGHT DEFENSE

        Claimant denies that Lance Folse sustained any injury as alleged in the Complaint;

however, should it be found that Lance Folse was injured under the circumstances outlined in the

Complaint, which is denied, Claimant shows that such injury or injuries were caused by Lance

Folse’s sole fault and/or negligence and/or inattention and/or omissions, which contributory or

comparative negligence and comparative fault of Lance Folse, is specifically pled as a complete

and total bar to, or in diminution of, any recovery by Lance Folse in this action. It is specifically

denied that Claimant was negligent in any way, or in any way caused or contributed to any injuries

allegedly sustained by Lance Folse in this action.

                                         NINTH DEFENSE

        Claimant, Diamond Services Corporation, avers that the amount of damages claimed in the

Complaint far exceeds the value of Claimants’ interest in the C/B DIAMOND 85 at the time of

the alleged accident referred to in the Complaint; and Diamond Services Corporation claims the

benefit of the Statues of the United States regarding Limitation of Liability of Shipowners, 46

U.S.C. §30501, et. seq., and further avers that should judgment be rendered herein against

Diamond Services Corporation, that it is entitled to have its liability limited to the amount or value

of its interest in the vessel and her pending freight, if any, as of the date of the alleged accident in

question.




                                                   6
      Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 7 of 10



                                        TENTH DEFENSE

       Claimant shows that the C/B DIAMOND 85 and all appurtenances thereto were at all times

strong, staunch, sturdy, well-maintained and reasonably fit for their intended purposes.

                                     ELEVENTH DEFENSE

       Claimant specifically reserves the right to amend and supplement its Answer and bring

such other claims by way of Cross-Claims or Third-Party Demands as it may deem appropriate as

additional facts become known.

                                      TWELFTH DEFENSE

       Claimant specifically reavers and reiterates all other Answers as if copied herein in extenso.

                                    THIRTEENTH DEFENSE

       Claimant denies that Petitioners sustained any damages as alleged in the Complaint;

however, should it be found that Petitioners did sustain damages under the circumstances outlined

in the Complaint, which is expressly denied, Claimant affirmatively pleads the defenses contained

in Federal Rule of Civil Procedure 8(c)(1) including: accord and satisfaction; arbitration and

award; assumption of risk; contributory negligence; duress; estoppel; failure of consideration;

fraud, illegality; injury by fellow servant; set-off; laches; license; payment; release; res judicata;

statute of frauds; statute of limitations; and waiver.

                                               CLAIM

       AND NOW, in accordance with the provisions of Supplemental Admiralty or Maritime

Rule F(5) of the Federal Rules of Civil Procedure, Claimant, Diamond Services Corporation

(referred to herein as “Claimant” and/or “Diamond”), avers on information and belief the facts on

which it relies in support of its claim against M/V CANDY STORE, L.L.C., the M/V CANDY

STORE, and Candy Fleet, L.L.C (collectively hereinafter referred to as “Candy Fleet”).



                                                   7
     Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 8 of 10



                                                 I.

       M/V CANDY STORE, L.L.C. is a Louisiana Limited Liability Company authorized to do

and doing business in the State of Louisiana.

                                                II.

       Candy Fleet, L.L.C. is a Louisiana Limited Liability Company authorized to do and doing

business in the State of Louisiana.

                                                III.

       Diamond Services Corporation is a Louisiana corporation authorized to do and doing

business in the State of Louisiana.

                                                IV.

       Candy Fleet contracted with Diamond to salvage the M/V CANDY STORE which had

grounded in or around Cameron Parish, Louisiana, and required salvage.

                                                V.

       Candy Fleet also contracted with ES&H to assist in the salvage operations necessary for

the M/V CANDY STORE.

                                                VI.

       Diamond utilized a crane barge, the C/B DIAMOND 85, to recover the M/V CANDY

STORE and position it on a barge owned by Canal Barge Company, the CBC762.

                                                VII.

       Diamond also contracted the services of DHD Offshore Services, LLC (“DHD”) to assist

in salvaging the M/V CANDY STORE.




                                                 8
     Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 9 of 10



                                              VIII.

       Upon information and belief, Mr. Lance Folse, an employee of DHD, alleges to have

slipped while on the deck of the CBC762.

                                               IX.

       Claimant denies that it is at fault at causing and/or contributing to any damage and/or

damages alleged by any party as it relates to any damages and/or injury that may have occurred on

or about October 19, 2018.

                                                X.

       Upon information and belief, Claimant asserts that Candy Fleet owes it contribution and

indemnity for any and all amounts for which Diamond is found responsible in the following

nonexclusive particulars:

           a. Negligence under the General Maritime Law;

           b. Failure to warn Claimant of conditions that Candy Fleet knew or should have

              known presented a hazard; and

           c. Any and all other acts of negligence that shall be shown at a trial on the merits.

                                               XI.

       Candy Fleet is jointly and severally liable for damages incurred or paid by on behalf of

Claimant as result of the alleged injury sustained by Lance Folse on or about October 19, 2018.

                                               XII.

       In the event that judgment is rendered in favor of Claimant, whether in the above captioned

litigation or any other related matter, for any part of any damages awarded to Lance Folse,

Claimant claims over and against Candy Fleet on the basis of tort indemnity and/or contribution

for all or part of such damages that may be adjudged against Claimant.



                                                9
     Case 2:19-cv-10870-WBV-JVM Document 15 Filed 10/04/19 Page 10 of 10



       WHEREFORE, Claimant, Diamond Services Corporation, prays that its answer be

deemed good and sufficient and that, after due proceedings had, there be judgment rendered against

M/V CANDY STORE, L.L.C., as owner, Candy Fleet, L.L.C. as operator and owner pro hac vice,

and M/V CANDY STORE, in rem, denying their Complaint for Exoneration from or Limitation

of Liability, at their cost, and for all additional relief as this Honorable Court may deem just in the

premises. Additionally, Claimant, Diamond Services Corporation, further prays that its Claim be

deemed good and sufficient and that, after due proceedings had, there be judgment rendered in

favor of Diamond Services Corporation and against M/V CANDY STORE, L.L.C., as owner,

Candy Fleet, L.L.C. as operator and owner pro hac vice, and M/V CANDY STORE, in rem, for

all maintenance, cure, and unearned wages paid to or on behalf of Lance Folse, together with

interest therein, all costs of these proceedings, and for all additional relief as this Honorable Court

may deem just in the premises.



          CERTIFICATE OF SERVICE                    Respectfully Submitted;

         I hereby certify that a copy of the above STAINES & EPPLING
 and foregoing pleading has been served on all
 counsel of record via the service method indicated
                                                    /s James A. Crouch, Jr.
 below:
                                                    JASON R. KENNEY (#29933)
                                                    JAMES A. CROUCH (#35729)
         [ ] U.S. Mail                              JESSICA B. FINLEY (#38213)
         [ ] Facsimile                              3500 North Causeway Boulevard
         [ x] Electronic Filing                     Suite 820
         [ ] Hand Delivery                          Metairie, Louisiana 70002
                                                    Telephone: (504) 838-0019
 This _4th___ day of October, 2019.                 Facsimile: (504) 838-0043
                                                    Counsel for Diamond Services Corporation
     /s/ James A. Crouch, Jr.




                                                  10
